UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1506


YVETTE COLE,

                  Plaintiff – Appellant,

             v.

SOUTH CAROLINA, State of; HAMPTON, County of,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (9:09-cv-00324-SB)


Submitted:    November 5, 2009              Decided:   November 19, 2009


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Yvette Cole, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Yvette Cole appeals the district court’s order denying

relief on her 42 U.S.C. § 1983 (2006) complaint.                       The district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2006).              The magistrate judge recommended

that relief be denied and advised Cole that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Cole failed to object to the magistrate

judge’s recommendation.

            The    timely       filing     of     specific     objections       to    a

magistrate      judge’s     recommendation         is    necessary     to     preserve

appellate review of the substance of that recommendation when

the     parties    have     been     warned        of    the    consequences         of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                           Cole

has waived appellate review by failing to timely file specific

objections      after    receiving       proper    notice.          Accordingly,     we

affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions      are   adequately        presented    in     the    materials

before    the   court     and   argument       would    not   aid    the    decisional

process.

                                                                              AFFIRMED

                                           2